Exhibit 10.1
 
CONSULTING SERVICES AGREEMENT


THIS AGREEMENT (the “Agreement”) is entered into as of the 13th day of March
2015 (the “Agreement Date”) and is effective as of 15th day of January, 2015
(the “Effective Date”).


BY AND BETWEEN:


EFLO ENERGY INC., a corporation formed pursuant to the laws of the State of
Nevada (“EFLO”)
- and -


NORTHERN OCEAN STAR, LLC, a Texas limited liability company (the “Contractor”)
- and -


AL CONRAD KERR JR., an individual (“Kerr”)


WHEREAS EFLO carries on the business of oil and gas exploration in the United
States and Canada;


AND WHEREAS EFLO wishes to engage Contractor to provide services of Kerr to act
as Chief Executive Officer and President of EFLO in accordance with this
Consulting Services Agreement,


IN CONSIDERATION of the mutual promises contained herein, EFLO, the Contractor
and Kerr (collectively, the “Parties” and individually, a “Party”) agree as
follows:


1.  
ENGAGEMENT



EFLO hereby engages the Contractor, and the Contractor agrees to provide the
services, and Kerr hereby agrees to provide his services to the Company in order
to enable the Contractor to provide the services in accordance with the terms
and conditions of this Agreement.


2.  
TERM



Except as otherwise provided herein, this Agreement will take effect on the
Effective Date and continue in force until terminated from the Effective Date
(the “Term”).


3.  
INDEPENDENT CONTRACTOR



The Contractor represents that it is in business for itself, and that the
Contractor is an independent contractor for the purposes of income and other
taxation. Nothing contained in this Agreement may be deemed to create any
relationship (employer/employee, joint venture, association, or partnership)
between the Parties other than as set forth herein.


4.  
CONTRACTOR’S SERVICES



The Contractor and Kerr will provide consulting services to EFLO as follows:


4.1  
Kerr will serve as Chief Executive Officer, and President, of EFLO and shall
perform the regular duties of such an executive position, and shall perform such
other services or undertake such other roles as may be directed from time to
time by the Board of Directors of EFLO (the “Board”). Although the Board may
instruct Kerr as to the objectives or results required, Kerr shall have control
over the manner in which such objectives or results are achieved. Kerr covenants
to perform such duties to the best of its abilities and to use best efforts to
promote the interests of EFLO.



4.2  
Kerr will devote his full time, attention and abilities to the business and
affairs of EFLO.



4.3  
Services will be conducted from a mutually agreeable location with such office
facilities, including equipment, supplies, and office support as is required to
perform the Services.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
CONTRACTOR’S COMPENSATION



5.1  
EFLO will pay the Contractor cash fees (the “Fees”) of:



a.  
$975.00 per day, at 21 days per month minimum,

b.  
a discretionary bonus based on performance may be awarded at any time, and will
at least be considered annually by the board,



The Fees include four (4) weeks annual leave. The Contractor is responsible for
deducting applicable federal and state income taxes and employment insurance
premiums and remitting the same to the applicable taxing authority as prescribed
by law.


5.2  
EFLO will reimburse Contractor for reasonable expenses actually and properly
incurred by the Contractor in connection with the Contractor’s duties. For all
expenses, the Contractor shall furnish to EFLO supporting statements and
vouchers.



5.3  
Fees earned, and approved expenses incurred, by the Contractor shall be invoiced
monthly, and paid by EFLO within 15 days of receipt of Contractor’s Invoice.



5.4  
EFLO will supply a mutually agreeable D&O liability insurance policy covering
Kerr in his duties as a senior executive with EFLO.



6.  
TERMINATION AND DEFAULT



6.1  
Either Party may, without cause or reason, terminate this Agreement prior to the
expiration of the Term at any time upon providing to the other Party notice of
30 days. Any compensation due contractor per section 5 above will still be paid
per the agreed terms, if notice is given under this clause.



6.2  
EFLO may terminate this Agreement immediately, without notice, upon the
Contractor’s breach of this Agreement.



7.  
NON-COMPETITION



Without prior written consent of EFLO, the Contractor and Kerr shall not, during
the term of this Agreement and thereafter for a period of one (1) year following
the termination of this Agreement, directly engage in any business (excluding
ownership of securities of publicly held corporations) which is directly
competitive (strictly on a geographic basis) with that of EFLO, or take any
other action inconsistent with the fiduciary relationship of a president to his
corporation. Subject to such limitations, the Contractor and Kerr may make
investments for its own account in any business enterprise whatsoever, provided
such activity does not conflict with its obligation to render services to EFLO
hereunder.


8.  
PERSONAL COVENANTS AND POST-TERMINATION OBLIGATIONS



8.1  
The Contractor and Kerr have carefully read and considered the provisions of
this Agreement and, having done so, agrees that the restrictions set forth in
this are fair and reasonable and are reasonably required for the protection of
the interests of EFLO. Kerr recognize and agree that as a contractor acting as
an executive of EFLO, Kerr has and will become knowledgeable, aware and
possessed of confidential and proprietary information, and that Kerr owes a duty
of fidelity that includes, without limitation, a duty to ensure that
confidential and proprietary information is and remains at all times
confidential. This duty of fidelity survives the cessation of services and the
termination of this Agreement. Kerr’s fiduciary duties owed to EFLO are not
limited by the terms of this Agreement.



8.2  
The Contractor and Kerr will have access to EFLO’s confidential and proprietary
information, including, without limitation, information and data of or relating
to financial matters, personnel matters, exploration and exploitation plans and
activities, and transactional plans and activities.  The Contractor and Kerr
agree to accept and retain such information and data in confidence and, at all
times during or after the cessation of services, not to disclose or reveal such
information and data to others and to refrain from using such information and
data for purposes other than those authorized by the Board of Directors.  It is
understood and agreed that this covenant applies only to information and
knowledge which is proprietary and confidential and continues only for so long
as the information and knowledge remains proprietary and confidential.

 
 
 

--------------------------------------------------------------------------------

 
 
8.3  
On the Termination Date or at any earlier time if requested by EFLO, the
Contractor and Kerr will promptly turn over to EFLO all written or descriptive
matter containing confidential or proprietary information or data.



8.4  
The Contractor and Kerr agree that as a result of Kerr’s position with EFLO,
that the Contractor and Kerr have confidential information with respect to other
employees and consultants of EFLO.  The Contractor agrees that for a period of
six (6) months after the Termination Date, regardless of the reason for
cessation of services, that the Contractor and Kerr shall not, directly or
indirectly solicit, induce, encourage or facilitate employees or consultants of
EFLO to leave the employment of, or consulting relationship with EFLO.



9.  
NOTICE



9.1  
Any written notice required or permitted under this Agreement will be given to
the other Party at the following address:



Notice to EFLO:
111Somerset Road
TripleOne Somerset #06-06
Singapore, 238164
 
Telephone: +65 6697 5225
Fax: +65 6884 3463
Attention: Henry Aldorf, Chairman of the Board


Notice to the Contractor and Kerr:
4615 Willow Pond Ct.
Sugar Land TX, 77479
USA


Telephone: 832 612 9064
Fax: N/A
Email: conrad.kerr@efloeneergy.com
Attention: Al Conrad Kerr Jr.


9.2  
Changes in the above addresses must be given by either Party to the other in
writing.  Written notice shall be deemed to have been properly given or made
when received by the Party to which such notice is given.



10.  
MISCELLANEOUS



10.1  
This Agreement will be governed by the laws of the State of Texas and the
federal laws of United States applicable therein



10.2  
This Agreement supersedes all prior agreements, oral or written, between the
Parties relating to the subject matter of the Agreement, and is intended as a
complete and exclusive statement of the agreement between the Parties. No
changes or modifications of this Agreement shall be valid unless the same is in
writing and signed by the parties. If any provision in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions will continue in full force without being impaired or
invalidated in any way

 
 
 

--------------------------------------------------------------------------------

 
 
10.3  
 This Agreement is not assignable by either Party.



10.4  
The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provision thereof, and this Agreement will be
construed as though such invalid or unenforceable provision were omitted.



10.5  
This Agreement will be binding upon the Parties and their respective successors
and will be for the benefit of each Party and its successors.



10.6  
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.  To evidence its execution of an original counterpart of this
Agreement, a Party may send a copy of its original signature on the execution
page hereof to the other Parties by facsimile or electronic mail transmission
and such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Parties.



IN WITNESS WHEREOF the parties hereto have executed this Agreement with effect
from the date first written above.
 

  EFLO ENERGY INC.            
Per:
/s/ Henry Aldorf       Henry Aldorf, Chairman of the Board  

 

  NORTHERN OCEAN STAR, LLC            
Per:
/s/ Al Conrad Kerr Jr.      
Al Conrad Kerr Jr., Managing Director
 






             
 
  /s/ Al Conrad Kerr Jr.      
AL CONRAD KERR JR.
                 




--------------------------------------------------------------------------------

 